Citation Nr: 1112166	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  05-16 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for a gastrointestinal disorder.

4.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder.

6.  Entitlement to service connection for residuals of a stress fracture of the pelvis.

7.  Entitlement to an initial compensable evaluation for residuals of a seroma of the right thigh, to include consideration of loss of use of the extremity.

8.  Entitlement to an initial compensable evaluation for residuals of a right knee stress fracture, to include consideration of loss of use of the extremity.

9.  Entitlement to an initial compensable evaluation for residuals of a stress fracture of the right tibia, to include consideration of loss of use of the extremity.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for poor vision.

12.  Entitlement to service connection for a headache disorder.

13.  Entitlement to service connection for heart murmurs.

14.  Entitlement to service connection for residuals of a stress fracture of the right foot.

15.  Entitlement to service connection for a right shoulder disability.

16.  Entitlement to a nonservice connected pension.

17.  Entitlement to a finding of total disability based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Daughter


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1984 to April 1988, and with the United States Army from April 2003 to November 2003.  Additionally, records indicate that the Veteran, as a member of the Navy Reserve, served in some active status from January 1990 to May 1992; this period has not been formally verified.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The Veteran and her daughter testified at a February 2011 hearing held before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is associated with the claims file.

At the hearing, the Veteran requested that one of the certified issues, service connection for a lack of motion of the right leg, be recharacterized as a claim of service connection for loss of use of the right leg.  However, during testimony, the Veteran stated that she was not in fact seeking service connection for a separate disability.  Transcript, p. 19.  She was instead arguing that her service connected disabilities of the right leg, to include a seroma and several stress fractures, resulted in a functional loss of use.  Therefore, the issues of evaluation relative to the right leg have been recharacterized to reflect that loss of use should be considered, and the issue of "loss of use of the right leg" has been dropped as an independent appellate issue.  This most appropriately reflects the evidence of record and the intentions of the Veteran.  

Similarly, the issues of service connection for a gastrointestinal disorder and for an acquired psychiatric disorder have been recharacterized to better reflect the Veteran's allegations and the evidence of record.  Further, the Veteran is not competent to distinguish between diagnoses, and so a claim for one disorder is considered a claim for all diagnosed conditions of that system.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issues now reflect the full expanse of the claims.

A claim of entitlement to TDIU was inferred based on the claims for increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to nonservice connected pension; TDIU; evaluation of the right thigh seroma, right knee stress fracture, and right tibia stress fracture; as well as service connection for hearing loss, poor vision, headaches, heart murmur, stress fracture of the pelvis, stress fracture of the right foot, right shoulder disability, acquired psychiatric disorder, and a gastrointestinal disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On the record at the February 2011 Board hearing, the Veteran withdrew her appeal with regard to evaluation of tinnitus.

2.  Service connection for a stomach disorder was denied in a July 1994 rating decision on the grounds that there was no showing of a current, chronic disability; the Veteran appealed the decision, but did not perfect the appeal following issuance of a statement of the case in May 1995.  The denial became final in July 1995.

3.  Service connection for schizophrenia, stress, and panic attacks was denied in a July 1994 rating decision on the grounds that no nexus to service was shown; the Veteran appealed the decision, but did not perfect the appeal following issuance of a statement of the case in May 1995.  The denial became final in July 1995.

4.  Evidence received since July 1994 includes previously unassociated service treatment records relevant to the issues on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal having been met, the Board does not have appellate jurisdiction to review the claim for an initial rating in excess of 10 percent for tinnitus.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2010).

2.  The criteria for reconsideration of a claim of service connection for a gastrointestinal disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for reconsideration of a claim of service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  

In February 2011, the Veteran stated at her Board hearing, on the record, that she wished to withdraw her appeal with regard to an increased rating for tinnitus.  Transcript, p 2. 

As the Veteran has withdrawn the appeals in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on the matter.  

II.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to the issues decided here, the Board is granting in full the benefit sought on appeal.  Accordingly, any error with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

III.  Reopening

The Board is required to first consider whether new and material evidence had been presented before the merits of claim can be addressed.  

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A Board decision becomes final as of the date of issuance.  38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Notwithstanding the foregoing, when VA receives additional, relevant service records that existed and had not been associated with the claims file when VA first decided the claim, VA must reconsider the claim de novo, from the date of the original claim.  38 C.F.R. § 3.156(c).

In November 2008, VA received copies of service treatment records from the Veteran's most recent period of service.  These records were not previously supplied to VA, though they were apparently available.  The Army, in records reconciliation, discovered the additional records and forwarded them to VA's Records Management Center, which in turn supplied them to the RO.

These records address the Veteran's in-service gastrointestinal problems and indicate a possible psychosomatic origin for complaints of in-service chest pain.  They are therefore relevant to the claims of service connection for a gastrointestinal disorder and an acquired psychiatric disorder.  Reconsideration under 38 C.F.R. § 3.156(c) is therefore required.





ORDER

The appeal for an initial evaluation in excess of 10 percent for a right ankle disability is dismissed.

Additional relevant service records have been received and the claim of service connection for a gastrointestinal disorder is reopened; to this extent only, the appeal is granted.

Additional relevant service records have been received and the claim of service connection for an acquired psychiatric disorder is reopened; to this extent only, the appeal is granted.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

I.  Social Security

The Veteran is currently in receipt of Social Security benefits.  However, no records used by the Social Security Administration (SSA) in determining her level of disability have been obtained.  As such records likely contain information regarding both the presence and extent of current disabilities, they are potentially relevant to the outstanding claims, and must be obtained.  38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

II.  Increased Evaluations

With respect to the claims for increased evaluation for right knee, right tibia, and right thigh seroma disabilities, the RO properly determined that additional examinations were required to obtain complete and current findings regarding the extent of the current disabilities.  Examinations were scheduled for November 2009, but the Veteran failed to report.  She stated that she was prevented from doing so by anxiety, but was willing to appear for examination if rescheduled.

On remand, the Veteran should again be scheduled for appropriate examinations in  order to ensure an accurate picture of the current disabilities is presented.  The Veteran should be cautioned that a failure to appear, or any failure to cooperate with examiners when she appears, may have a negative impact upon her claims.

III.  Service Connection

A.  Gastrointestinal

The March 2004 VA examination is not adequate for adjudication purposes.  Although the examiner stated he reviewed the claims file, he stated that there was no in-service diagnosis of a gastrointestinal disorder.  He did not discuss the documented episodes of gastritis or comment on whether these were related to the current diagnosis of GERD.

B.  Psychiatric

The Veteran has now alleged a degree of sexual harassment in service; VA provides special development steps which must be followed.  On remand, VA must comply with such to assist the Veteran in substantiating her stressor allegations.

Further, the newly received service treatment records, as well as other findings contained in the claims file, indicate a psychosomatic component to some of the Veteran's in service complaints.  A VA examination is required to assess whether these represent a manifestation or aggravation of the currently diagnosed mental disorder.  In light of evidence of psychiatric treatment prior to the 2003 Army service, the examiner must also make findings regarding the pre-existence and aggravation of the condition.



C.  Stress Fractures

With respect to both the right foot and pelvis, service treatment records appear to verify the occurrence of the in-service injury.  However, it is unclear whether the stress fractures, while healed, have left any residual manifestations.  X-rays of the feet and pelvis show arthritis or old fracture, but the March 2004 examiner did not clearly relate those findings to service.

D.  Hearing Loss

The Veteran is service connected for tinnitus, and the March 2004 VA examination establishes the presence of a current bilateral hearing disability under 38 C.F.R. § 3.385.  VA appears to have conceded the Veteran's allegations of noise exposure during Army basic training.  However, the VA examiner failed to offer an opinion regarding any possible relationship between service and current hearing loss.  Such is required on remand.

E.  Right Shoulder

Service treatment records reveal complaints of right shoulder pain on active duty.  The March2004 VA examiner diagnosed a muscular strain, with pain, of the right shoulder.  She did not, however, offer a necessary opinion as to whether there was a relationship between in-service complaints and the current diagnosis.  This is required on remand.

IV.  Inextricably Intertwined Claims

Issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue or issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

TDIU is inextricably intertwined with the remanded issues because the benefit is dependent upon a determination of exactly which disabilities are service connected.  Until that question is resolved, TDIU cannot be fully considered.

Nonservice connected pension considers the extent of functional impact on occupation regardless of service connection.  This requires that an evaluation be assigned, for pension purposes, for all diagnosed disabilities.  A review of the current claims file reveals that all nonservice connected disabilities are rated 0 percent.  This is highly suspect in light of the clinical findings reflected in VA examinations and outpatient treatment records.  On remand, a proper evaluation must be assigned for each disability.  For the Board to do so now would potentially interfere with later considerations of rating by the RO should any disability be service connected.

Importantly, the RO has repeatedly noted that the Veteran has established nonservice connected pension entitlement through receipt of SSA benefits, and has included multiple deferred rating decisions directing that the VA pension benefit be granted.  There is, however, nothing in the claims file indicating such has been accomplished.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Contact SSA and obtain copies of all records utilized in the award of benefits to the Veteran, as well as a copy of the decision granting benefits.  If such records are not available, such must be certified in writing.

2. Schedule the Veteran for an appropriate digestive systems examination.  The claims file must be reviewed in conjunction with the examination.  The examiner should identify all current chronic diagnoses of the digestive system, with specific commentary regarding GERD and gastritis.  The examiner should opine as to whether it is at least as likely as not that any currently diagnosed condition is related to documented in-service complaints.  A full and complete rationale for all opinions expressed is required.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Notify the Veteran of the evidence and information necessary to support a claim of service connection for PTSD based on a personal assault stressor.

4.  Upon receipt of a response to such notice, conduct any necessary development, to include verification of specific allegations or obtaining alternative sources of evidence, prompted by the submission.

5.  Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify all current psychiatric diagnoses, and should opine as to whether it is at least as likely as not any such diagnosed condition was caused or aggravated by military service, or any condition related to service.  If the condition is found to have existed prior to 2003 but after 1992 (between periods of service) the examiner must discuss the basis for this conclusion.  Further, the examiner should comment on whether the condition existing prior to 2003 was aggravated (worsened beyond the natural progression) by service in the Army. A full and complete rationale for all opinions expressed is required.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for VA bone and joints examinations.  The claims folder must be reviewed in conjunction with the examination.  The examiner should discuss the following:

a)  Are there any current manifestations, signs, or symptoms of in-service stress fractures of the right foot or pelvis, to include radiographic evidence?

b)  Is any currently diagnosed right shoulder disability at least as likely as not related to in-service complaints of right shoulder pain?

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Schedule the Veteran for a VA audiological examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should describe the extent of any hearing loss disability and obtain a complete history from the Veteran.  The examiner should be informed that service connection for tinnitus, related to in-service noise exposure, has been established.  The examiner should opine as to whether it is at least as likely as not that any current hearing loss disability was caused or aggravated by military service.  A full and complete rationale for all opinions expressed is required.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


